Citation Nr: 0522878	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  00-21 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to March 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for an acquired psychiatric disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Most of the service medical records are unavailable.  The 
Board notes that the veteran's claims folder has been 
rebuilt.  A form signed by a private physician has been 
associated with the service medical records.  This form, 
dated in February 1972, shows that the veteran had been seen 
for counseling sessions from June through October 1969.  The 
diagnosis was emotional problem, and it was indicated that a 
definite psychiatric diagnosis had not been made.  The 
initial counseling evaluation is of record and discloses that 
the veteran reported that he became upset, confused and cried 
when he became frustrated.  A March 1973 letter from the 
Commanding Officer of the USS Independence notes a diagnosis 
of passive dependent personality, severe.

The veteran was hospitalized in a private facility in April 
1973.  He reported dysphoria, confusion, distractibility, and 
an inability to pay attention to what was going on.  It was 
stated that he seemed quite disorganized in his thought 
processes.  The examiner indicated that there was little 
reason to question the fact that the veteran appeared to have 
a thinking disorder on admission.  It was further indicated 
that since the veteran had experienced his first break in 
service, it was necessary for him to seek service connection.  
The diagnosis was chronic paranoid schizophrenia.  The report 
states that the veteran was discharged to the Battle Creek VA 
Medical Center.  Attempts to obtain the records of the VA 
hospital in April 1973 have been unsuccessful  

Additional information in the claims folder shows that the 
Portsmouth Naval Medical Center indicated in September 2000 
that there were no outpatient records or records that the 
veteran had been admitted to that facility.  The RO contacted 
the VAMC Battle Creek and was informed that there were no 
records pertaining to the veteran.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should obtain the veteran's 
Naval service personnel records.  

2.  The RO should ascertain where the 
records of the veteran's treatment at 
VAMC Battle Creek were retired, and 
attempt to obtain the records of his 
hospitalization in at that facility in 
1973.

3.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his psychiatric 
disability since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
file.

4.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and etiology of his current 
psychiatric disability.  The examiner is 
requested to provide an opinion 
concerning whether the veteran had a 
psychiatric disability prior to service; 
if so, whether it increased in severity 
during service; and if it is at least as 
likely as not that the veteran's current 
psychiatric disability is related to the 
personality disorder identified in 
service.  The rationale for any opinion 
expressed should be set forth.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

5.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




